DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/194,689 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is maintained that it is unclear 
Claim Objections
The objection of Claim 6 is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens [US 2015/0222705].
Claim 5, Stephens discloses a memory controller [Fig. 1, any one of clients 110, par. 0114] comprising: a processor configured to control operations [switch fabric 102a controls the communications and data traffic to storage modules] of a nonvolatile memory including a first memory block group for storing user data [groups 125, 130, 120], a 
Claim 6 is rejected similarly as Claim 5 wherein the clients my input data via write requests [par. 0116] which lead to the storage of data [par. 0118].
Claim 9 is rejected using the same rationale as Claim 5.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Prior Art of Record fails to teach nor suggest the claimed combination of a memory controller, comprising: a host interface configured to connect to a host; a nonvolatile memory interface configured to connect to a nonvolatile memory; and a garbage collection management unit configured to execute a garbage collection policy with respect to first and second memory block groups of the nonvolatile memory, wherein the first memory block group stores a first type of data and the second memory block group stores a second type of data, and wherein the garbage collection policy comprises determining a garbage collection cost for each of the first and second memory block groups, determining whether the garbage collection cost of the first memory block group is greater than the garbage collection cost of the second memory block group, executing garbage collection of the first memory block group when the garbage collection cost of .
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 5 and 9 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stephens [US 2015/0222705].  This is a Non-Final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/MIDYS ROJAS/Primary Examiner, Art Unit 2133